Citation Nr: 9924626	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran, his wife and his mother


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  

This matter arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed with PTSD.  

3.  The veteran did not engage in combat with the enemy.  

4.  The supporting evidence does not confirm the veteran's 
claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125, 4.126 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection has been presented when there is "[1] medical 
evidence of a current PTSD disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a case involving PTSD is the equivalent of 
in-service incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability."  See Cohen v. Brown, 10 Vet. App. 127, 128 
(1997) (citations omitted).  

The evidence consists of the veteran's service medical and 
service personnel records, records of treatment following 
service, reports of VA rating examinations, hearing testimony 
given by the veteran before a Hearing Officer at the RO, a 
report received from the United States Center for Research of 
Unit Records (USCRUR), a report received from the U.S. Army 
Crime Records Center, and personal statements by the veteran 
made in his own behalf.  The Board concludes that the VA's 
duty to assist the veteran with the development of the 
evidence has been met, and that he has been informed of the 
evidence necessary to complete his application for service 
connection for PTSD.  See 38 U.S.C.A. §§ 5103, 5107 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
also finds that no further action by the VA is warranted to 
comply with its duty to assist under 38 U.S.C.A. §§ 5106 and 
5107(a) (West 1991).  

Historically, the veteran filed an initial claim for service 
connection for PTSD in March 1991.  This claim was first 
denied by a rating decision of September 1991.  Following 
this, the report of a VA rating examination dated in August 
1991 containing a diagnosis of PTSD was received, but as the 
veteran had not asserted that he had experienced any 
verifiable stressors at that time, the previous denial of his 
claim was confirmed by a subsequent rating decision dated 
later in September 1991.  The veteran did not appeal these 
decisions, and they became final within one year of the date 
of notice of the decisions informing him of his appellate 
rights.  The veteran attempted to reopen his claim in July 
1995.  He submitted additional evidence, including 
contemporaneous clinical treatment records, dating from March 
1979 to August 1995, and underwent an additional VA rating 
examination in September 1995.  The report of that rating 
examination contained a diagnosis of Axis I PTSD, and the RO 
apparently reopened his claim but confirmed its previous 
denial by a rating decision of January 1996.  This appeal 
followed.  

The record shows that the veteran served in the Republic of 
Vietnam from August 1970 to August 1971 as a communications 
lineman and as a mail clerk.  He was awarded the National 
Defense Service Medal and the Vietnam Service and Campaign 
Medals.  He claims that other soldiers attempted to kill him 
on occasion, that three lieutenants were "fragged" and 
killed shortly before the end of their tours of duty were 
completed, that he shot and killed six Viet Cong guerrillas 
while performing guard duty, and that three soldiers in a 
bunker had their throats cut.  In addition, the veteran 
claims that he was attacked by a fellow soldier, Private 
Michael McKay, and had to testify at Pvt. McKay's general 
courts-martial.  He indicated that his life was threatened 
afterwards.  The veteran currently maintains that these 
incidents resulted in his diagnosed PTSD.  

The veteran's service medical records do not show treatment 
for PTSD, per se, but indicate that he experienced periods of 
hyperventilation and blackouts.  In addition, the service 
medical records show that he was a participant in a drug 
amnesty program in March 1971.  The report of his service 
separation physical examination is negative for any 
indication of a psychiatric disorder.  

Contemporaneous clinical treatment records dating from March 
1979 through August 1995 show that the veteran was treated 
for a variety of physical and psychiatric problems during 
this period.  His psychiatric diagnoses included a 
dissociative disorder, probable schizotypal personality, 
intermittent explosive disorder, adjustment disorder, and 
depression.  A treatment record dated in April 1991 indicates 
that the veteran "finally went to the VA" and spent six 
weeks at a VA medical center (VAMC) for treatment.  A 
notation contained in the record apparently expressing an 
opinion as to the diagnosis rendered by a VA rating examiner 
in April 1991 states "they say PTSD!  OH Brother!"  
(emphasis in the original).  The clinical treatment records 
show numerous instances of violent abusive behavior by the 
veteran towards his wife, and including delusional 
symptomatology.  However, these records fail to contain any 
diagnosis of PTSD.  

In support of his earlier claim for service connection for 
PTSD, the veteran submitted VA clinical and inpatient 
treatment records dating from June 1984 through August 1991.  
These records show that he had received treatment for 
psychiatric disorders during this period, and in June 1984 
was diagnosed with what was characterized as a severe 
psychoneurosis.  The veteran was first diagnosed with Axis I 
PTSD during inpatient treatment at the Danville, Illinois, 
VAMC in February 1991.  He was again diagnosed with Axis I 
PTSD by a subsequent inpatient visit to the VAMC in April 
1991.  These diagnoses appear to be based upon the veteran's 
demonstrated symptomatology and his self-reported history of 
experiencing stressful events while serving as a mail clerk 
in Vietnam during the Vietnam War.  The veteran underwent a 
VA rating examination in August 1991, which also included an 
Axis I diagnosis of PTSD based on the veteran's self-reported 
stressor history.  The examiner noted that he did not have 
the veteran's claims file available for review prior to 
conducting the examination.  

The veteran underwent a VA rating examination in September 
1995.  He indicated that he did not have any psychiatric or 
substance abuse problems prior to entering service, and that 
he served primarily in the U.S. Army Signal Corps at the Bien 
Hoa Air Base in South Vietnam.  He reported witnessing other 
soldiers being killed in a mortar attack and stated that 
another soldier attempted to kill him with a knife.  The 
examiner observed the veteran's symptomatology of anxiety, 
depression, and hypervigilance.  In addition, the veteran was 
observed to have limited insight, but his judgment was 
sufficient.  The examiner concluded with an Axis I diagnosis 
of PTSD.  

The veteran appeared before a Hearing Officer at the RO and 
testified at a personal hearing that he had no psychiatric 
problems prior to entering service.  He stated that he had 
successfully completed the 10th grade in high school, and 
that he served in Vietnam primarily as a telephone lineman.  
He indicted that he also delivered mail to major U.S. 
military facilities in the area including DaNang and Tan Son 
Nhut Air Force Base.  He stated that he served as a perimeter 
guard at times, and that other positions would receive 
intermittent sniper fire, but that he had never actually been 
under any direct fire.  Further, he testified that while his 
base would receive incoming mortar fire, none of the 
personnel assigned to his company area had been wounded or 
otherwise injured as a result.  He indicated that he had once 
found a mortar round imbedded in the ground outside his tent, 
and that he feared for his life from the Viet Cong and from 
drug-abusing soldiers assigned to his area.  In addition, the 
veteran testified that he was attacked with a knife by 
Private Michael McKay and a PFC Don Booth, and that he had to 
testify at a general courts-martial regarding this alleged 
event.  In addition, the veteran testified that three men 
from another company had their throats cut while serving on 
perimeter guard duty in a bunker.  He also testified that 
three lieutenants from the 101st Airborne Division were 
"fragged" shortly before they were due to return home.  
However, he was unable to recall their unit or the date of 
this alleged occurrence.  

Following the veteran's personal hearing, in April 1997, the 
RO requested information from USASCRUR pertaining to the 
stressors alleged by the veteran including the killings of 
other soldiers, and the alleged knife attack and general 
courts martial of Private McKay.  An interim response was 
received from USASCRUR later in April 1997, indicating that 
general historical information or copies of records for large 
periods of time could not be provided without a specific 
incident.  The RO then sent a letter in April 1997 to the 
veteran requesting more specific information following 
receipt of the interim letter from USASCRUR.  

In May 1997, the RO requested any information regarding the 
alleged incident involving the knife attack involving 
Privates McKay and Booth from the U.S. Army Crime Records 
Center.  The response to that request was received from the 
Director of the Crime Records Center in July 1997.  The 
response from the Crime Records Center indicated that there 
was no information pertaining to the veteran or the alleged 
knife attack or courts-martial of record.  The veteran was 
apparently unable to provide any further specific information 
regarding his alleged stressors, and no further response was 
received from USASCRUR in the absence of a specific 
verifiable incident.  

In October 1997, voluminous documents including medical 
treatment records pertaining to the veteran were received 
from the Social Security Administration (SSA).  The SSA 
documents show that the veteran had been seen for a variety 
of physical and psychiatric disorders including agoraphobia, 
passive-aggressive personality, anxiety/panic disorder, 
intermittent explosive disorder, and depression over an 
extended period of time, but do not contain any discussion of 
PTSD diagnoses.  These records show that the veteran 
alternately reported experiencing no problems during his 
military service and reported experiencing extreme 
difficulties and/or stressors in Vietnam.  Most importantly, 
however, these records do not contain any confirmation of the 
veteran's alleged stressors.  

In December 1998, the veteran underwent two VA rating 
examinations conducted by two different examining 
psychiatrists in which he recounted his alleged stressors in 
Vietnam, and reported experiencing such symptomatology as 
violent behavior towards his wife, anxiety, paranoia, 
depression, and hypervigilance.  These examination reports 
both conclude with diagnoses of Axis I chronic PTSD, based on 
the veteran's reported symptomatology and the self-reported 
accounts of the stressors he claimed to have experienced.  

The Board recognizes that the veteran's VA treating and 
examining physicians have concluded with diagnoses of Axis I 
PTSD.  However, because these assessments appear to be based 
on self-reported accounts of stressors which could not be 
verified, the veteran's claim for service connection for PTSD 
must be denied.  The Board fully recognizes that the veteran 
has a substantial and debilitating psychiatric disorder.  The 
Board further acknowledges that the veteran has multiple 
diagnoses of PTSD.  However, the determinative issue in this 
case involves the verification of the veteran's alleged 
stressors.  

He has alleged that he was attacked with a knife by a Private 
Michael McKay and that three lieutenants from the 101st 
Airborne Division and three other soldiers were killed by 
various means.  However, searches by USASCRUR could not be 
conducted as the veteran failed to provide more detailed or 
specific information with respect to these alleged events.  
Further, the search report from the U.S. Army Crime Records 
Center also produced negative results.  In short, the 
veteran's self-reported stressors upon which his diagnoses of 
PTSD are based are wholly unsupported by the evidence of 
record.  In this regard, the Board expresses no opinion with 
respect to the credibility of the veteran's assertions when 
considered in relation to the rigors of serving as a 
telephone lineman and mail clerk at Bien Hoa Air Base in 
Vietnam in 1970 and 1971.  See Cohen, 10 Vet. App. at 128.  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of the claimed stressors, 
even without regard to its sufficiency, it would not be 
changed by application of the criteria adopted under the 
Diagnostic Standards Manual (DSM) IV.  Accordingly, the Board 
finds that the veteran is not prejudiced by its rendering of 
a decision on this issue, and there is no requirement to 
remand this case to the RO for additional consideration.  


ORDER

Service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

